DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 06/30/2021, Applicant, on 12/29/2021, amended claims 1, 2, 5-8, 13-15, and 17-20. Claims 1-20 are pending in this application and have been rejected below.
 Allowable Subject Matter
Claims 6-8 and 17-18 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered, but they are not fully persuasive. The35 USC § 102  and 112 rejections has been overcome. However, the updated 35 USC § 103 and 101 rejections of claims 1-2, 4-17, and 19-20 are applied in light of Applicant's amendments.     
The Applicant argues that “Claims to a Specific Way of Improving Computer Functionality Are Patent-Eligible… The claims thus satisfy the first step of the Alice analysis by integrating the claimed subject matter into a practical application.” (Remarks 12/29/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for calculating and analyzing (forecasting) information regarding fashion product(s)Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for service project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding fashion product(s), and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but is moot because the arguments do not apply to the current combination of references being used in the current rejection. The Applicant’s amendments required further search and therefore new prior art references are applied in the current rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 19-20) and system (claims 1-18) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: access a plurality of fashion images of a plurality of fashion products; acquire sales data corresponding to each of the plurality of fashion products; identify one or more substantially similar fashion styles of the fashion products based upon the plurality of fashion images and attributes corresponding to the fashion products; create one or more training sets having pairs of the identified similar fashion styles, wherein each of the similar fashion styles is associated with corresponding merchandising features; normalize each of the pairs of identified similar fashion styles based upon the merchandising features and sales data using visual similarity constraints to determine normalizing parameters for each of the pairs; determine a sale potential score for each of the training sets using the respective normalizing parameters; generate a sellability prediction model using the one or more training sets based upon the merchandising features and sales potential scores, wherein the normalizations are performed based on (i) quantities sold of the respective fashion styles, (ii) a merchandising bias based on the respective merchandising features, and (iii) the normalizing parameters; and  estimate sales potential of a plurality of new styles using the sellability prediction model. Independent claims 13 and 19 recite the method and system for performing the 
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to  a memory having computer-readable instructions stored therein… ; and a processor configured to (as recited in claims 1 and 13).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a memory having computer-readable instructions stored therein… ; and a processor configured to (as recited in claims 1 and 13) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0077]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-12, 14-18 and 20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-5 “acquire sales data of fashion products sold from an e- commerce platform, wherein the sales data comprises style identification data, quantity sold, revenue, maximum retail price (MRP), discounts, average selling price (ASP), average click through rate (CTR) on the e-commerce platform, listcount, or combinations thereof for each of the fashion products.performed; identify the one or more similar fashion styles based uponAtty Dkt. No. 113603.1540 22 image similarity and the corresponding attributes, wherein the attributes comprise shape, color, fit type, design elements, structure, edges, or combinations thereof of each of the fashion products; identify the merchandising features for each of the fashion products, wherein the merchandising features comprise a product brand, maximum retail price (MRP) of the fashion product, discounts available for the fashion product, listcounts, user preferences, seasonality, brand affinity or combinations thereof; normalize each of the pairs of identified similar styles to achieve substantially similar sales potential for the identified similar styles of each pair ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  
Additionally, dependent claims 6-8 and 17-18 are also abstract as they fall into the Mathematical concepts group.  The remaining dependent claims (14-18 and 20) recite the method and system for performing the method of claims 2-5. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 


Claim(s) 1-5, 9 is/are rejected under 35 U.S.C. 102 as being anticipated by U.S. PGPub 20200005087 (hereinafter “Sewak”) et al., in view of U.S. Patent  8458012 to (hereinafter “Swinson”) et al.,
  As per claim 1, Sewak teaches a system for determining organic sellability of fashion products, the system comprising:
 a memory having computer-readable instructions stored therein; and a processor configured to: Sewak 0006:
access a plurality of fashion images of a plurality of fashion products; acquire sales data corresponding to each of the plurality of fashion products; Sewak 0014: “automating fashion designing and, more specifically, to using image analytics and cognitive analysis to create new fashion designs in an automated manner that permits user interaction and iteration. Aspects of the present invention are directed to using image analytics and cognitive analysis to form new fashion designs based on extracting, transforming, and combining different components of existing fashion designs. In embodiments, cognitive analysis and deep learning based computer vision are used to create new fashion designs from different images of existing fashion designs and based on an F-score (i.e., a fashionability score)…0046: As described herein, “fashion data” may include images, videos, text articles/comments, sales data for fashion products, customer satisfaction information for fashion products, and/or other data that relates to fashion trends and/or fashion products. In embodiments, the fashion design automation server 220 may parse data received from the external data servers 290 to determine which data is fashion related data.”
identify one or more substantially similar fashion styles of the fashion products based upon the plurality of fashion images and attributes corresponding to the fashion products; Sewak 0054-0066: “the system identifies one or more gaps using cognitively determined F-scores. In embodiments, the gap identifying module 240 of the fashion design automation server 220 accesses a catalog of plural existing fashion designs (e.g., images) and determines an F-score for each one of the plural existing fashion designs…uses this comparison to quantitatively determine how similar or dissimilar the catalog of plural existing fashion designs is to the fashion products contained in the user's purchase history. In embodiments, the gap identifying module 240 determines that a gap exits when the measure of dissimilarity exceeds a threshold amount…or an image of a fashion product from the user's purchase history) by performing cognitive analysis of the fashion data associated with other fashion designs that are similar to the particular fashion design…At step 340, the system identifies a subset of the plural new designs that are similar to one another. In embodiments, the fashion design automation server 220 determines similarity of new designs by determining a measure of similarity of components of the plural different new fashion designs, e.g., using tags already associated with the various components of each of the plural different new fashion designs and/or by performing image classification and object detection of each of the plural different new fashion designs using the trained models. Clustering methods may be applied to the similarity data to identify the subset of the plural new designs that are similar to one another.”
create one or more training sets having pairs of the identified similar fashion styles, wherein each of the similar fashion styles is associated with corresponding merchandising features; Sewak 0065-0072: “At step 403, the fashion design automation server 220 may develop similarity models to relate concepts and classes with the parts/objects being trained in object detector models. For example, the fashion design automation server 220 may develop the similarity models by identifying similar attributes of fashion products from images and using the similarities as inputs to an object detector model to classify new fashion products that are added to a database or catalogue of fashion products. At step 404, the fashion design automation server 220 may acquire a database of different categories of fashion images with positions of the key attributes, parts, and objects pertaining to subcategories…0087-0088: At step 442, the fashion design automation server 220 uses the models from step 409, the F-scores from step 425, and the gap(s) from step 435 to run similarity tagging on images on the catalog and fashion events database to identify the fashion glossary components pertaining to the subcategory that can act as distinguishing classification features and obtain the feature impact polarity (positive and negative). At step 443, the fashion design automation server 220, for each tagged fashion component from step 442, obtains the component class from a glossary.{Examiner note: The art teaches the ability to create and train models according to similarity scores/features, and utilize said scores to associate related (corresponding) features from other items/categories.}
normalize each of the pairs of identified similar fashion styles based upon the merchandising features and sales data using visual similarity constraints to determine normalizing parameters for each of the pairs; determine a sale potential score for each of the training sets using the respective normalizing parameters; Sewak 0017, 0047-0066: “the F-score is a fashionability score of a product (i.e., a particular fashion design) within a category and subcategory of fashion products. In embodiments, the F-score is determined using cognitive analysis of fashion trends and associated fashion data including but not limited to social media, eCommerce data, and omni-channel retail data. For example, the F-score may be determined based in part on cognitive analysis of positive and negative data …0020: cognitively and interactively designs targeted clothing (e.g., fashion designs) based on a cognitive fashionability score (F-Score) and targeted price of a required product for any given fashion sub-category. Embodiments include a mechanism to predict the likely sales of such a designed fashion product, the interaction effects of the same on existing products in the subcategory and within a particular F -Score range, and the optimal design components that should be part of the product…0078-0081: the F -score may indicate a measure of consumer value, a measure of consumer popularity, a measure of how closely the object conforms to a particular style or pattern, (e.g., a modern style score, a vintage style score, etc.), a measure of how profitable the object is for a seller, a measure of trendiness, etc. In embodiments, the F -score may be generated based on sales data, a rules engine that defines the scores based on product attributes, consumer/critic feedback ratings and narratives from social media and/or other platforms, etc. As described herein, each portion or sub-category of a fashion product may include a set of F -scores.” {Examiner note: Matching, normalize with F-score from the prior art. The art teaches the ability to normalize data by creating F-scores for all data sets, thus organizing/normalizing products into one cohesive data set that can be used for 
generate a sellability prediction model using the one or more training sets based upon the merchandising features and sales potentiall scores, wherein the normalizations are performed based on (i) quantities sold of the respective fashion styles, (ii) a merchandising bias based on the respective merchandising features,…estimate sales potential of a plurality of new styles using the sellability prediction model;  
Sewak 0019-0020: “the system may optimize the new fashion designs that fill the identified gaps based in part on predicted profitability of the new designs and how the new designs affect other fashion products… there is a system and method that cognitively and interactively designs targeted clothing (e.g., fashion designs) based on a cognitive fashionability score (F-Score) and targeted price of a required product for any given fashion sub-category. Embodiments include a mechanism to predict the likely sales of such a designed fashion product…0056:  analyzing pricing data in relation to the determined F-scores. For example, as described in greater detail with respect to steps 420-435 of FIG. 4B, the gap identification at step 310 may include analyzing: price range, average price, and price elasticity for each F-Score group at different price points; determining interaction effect and part partial correlation between all F-Score groups...0081-0082: Steps 427-429 illustrate determining correction factors and revised forecasts for each F-score group from step 423 based in part on pricing and sales concerns of a fashion retailer. In embodiments, at step 427 the fashion design automation server 220 may obtain sales trends of each F-Score group. For example, the fashion design automation server 220 may communicate with the external data servers 290 that stores sales trends for each product, and the fashion design automation server 220 may store information linking the sales trends for the fashion products in connection with respective F-scores for the fashion products. At step 428, the fashion design automation server 220 may obtain a base estimate for each F-Score group. At step 429, the fashion design automation server 220 uses the output of steps 425, 426, and 428 to determine a correction factor and revised forecast based on fashion event views and lags. The correction factor and revised forecast determined at step 429 may be used at step 431 and 432 as described herein…0048: F-scores may be generated for each portion of a fashion product (e.g., a fashion score for the torso section of a shirt, and another score for the sleeves of the shirt, etc.). As an example, the F-scores may be based on customer and/or critic comments that indicate that certain color/pattern combinations are more desirable than others…  a shirt may have a score that indicates a measure of consumer value (e.g., a first dimension), another score that indicates a measure of consumer popularity (e.g., a second dimension), another score that indicates a measure of how closely the object conforms to a particular style or type (e.g., a third dimension), another score that indicates a measure of trendiness.” 
Sewak may not explicitly teach the following. However, Swinson teaches:
and (iii) the normalizing parameters;Swinson 0182: “the expected average of the expected sales percentage ratio for a current month may be determined utilizing historical distributions and similarity of their associated means to a projected mean associated with the expected sales percentage ratio (as a normalized ratio of top volume bonus level threshold). Specifically, the expected average of the predicted CSI score for a current month may be determined by taking normalized sales ratio for each month of observations, weighting each of the normalized ratios by volume of sales, and generating a sample market-share probability density function for each month to represent historical distributions over the observations. The step of determining the expected average of the expected sales percentage ratio for a current month may be replicated for each dealer classification utilizing data categorized per each dealer classification.”
Sewak and Swinson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sewak with the aforementioned teachings from Swinson with a reasonable expectation of success, by adding steps that allow the software to normalize data with the motivation to more efficiently and accurately organize and analyze data [Swinson 0182].
 As per claim 2, Sewak and Swinson teach all the limitations of claim 1. 
In addition, Sewak teaches:
wherein the processor is further configured to execute the computer-readable instructions to acquire sales data of fashion products sold from an e- commerce platform, wherein the sales data comprises style identification data, quantity sold, revenue, maximum retail price (MRP), discounts, average selling price (ASP), average click through rate (CTR) on the e-commerce platform, listcount, or combinations thereof for each of the fashion products; Sewak 0056: “the gap identification at step 310 includes analyzing pricing data in relation to the determined F-scores. For example, as described in greater detail with respect to steps 420-435 of FIG. 4B, the gap identification at step 310 may include analyzing: price range, average price, and price elasticity for each F-Score group at different price points; determining interaction effect and part partial correlation between all F-Score groups; determining interaction effect and part partial correlation of an assortment within an F-Score group on each product; measuring the interaction and partial effect of correction value on forecasts of other F-Score groups; correcting revised forecast estimates for the interaction and partial correlation effects; and measuring a quantity gap at profitable price elasticity, with minimal cannibalization of the F-Score and the associated trended F-Score and respective product images….0095-0096:
 As per claim 3, Sewak and Swinson teach all the limitations of claim 1. 
In addition, Sewak teaches:
wherein the processor is further configured to execute the computer-readable instructions to identify the one or more similar fashion styles based uponAtty Dkt. No. 113603.154022 image similarity and the corresponding attributes, wherein the attributes comprise shape, color, fit type, design elements, structure, edges, or combinations thereof of each of the fashion products; Sewak 0050-0066: “the system identifies one or more gaps using cognitively determined F-scores. In embodiments, the gap identifying module 240 of the fashion design automation server 220 accesses a catalog of plural existing fashion designs (e.g., images) and determines an F-score for each one of the plural existing fashion designs…uses this comparison to quantitatively determine how similar or dissimilar the catalog of plural existing fashion designs is to the fashion products contained in the user's purchase history. In embodiments, the gap identifying module 240 determines that a gap exits when the measure of dissimilarity exceeds a threshold amount…or an image of a fashion product from the user's purchase history) by performing cognitive analysis of the fashion data associated with other fashion designs that are similar to the particular fashion design…At step 340, the system identifies a subset of the plural new designs that are similar to one another. In embodiments, the fashion design automation server 220 determines similarity of new designs by determining a measure of similarity of components of the plural different new fashion designs, e.g., using tags already associated with the various components of each of the plural different new fashion designs and/or by performing image classification and object detection of each of the plural different new fashion designs using the trained models. Clustering methods may be applied to the similarity data to identify the subset of the plural new designs that are similar to one another.”
 As per claim 4, Sewak and Swinson teach all the limitations of claim 1. 
 In addition, Sewak teaches:
wherein the processor is further configured to execute the computer-readable instructions to identify the merchandising features for each of the fashion products, wherein the merchandising features comprise a product brand, maximum retail price (MRP) of the fashion product, discounts available for the fashion product, listcounts, user preferences, seasonality, brand affinity or combinations thereof;  Sewak 0075: “the fashion design automation server 220 may develop classification criteria that a fashion product having a particular brand of fabric with a run length from the center of the waist to the outer edges of the shoulders should be classified as “bretelles…0103: Aspects of the invention also use the F-score and price elasticity data in determining the gaps at step 435… a fashion design may sell better under the brand name of one designer compared to the exact same fashion design offered under the brand name of another designer… Attribute Tags 155 may include information regarding any number of attributes. For example, in various embodiments, such attributes may include the contemporariness of the apparel item (e.g., as determined based on the year the apparel item was released/announced or the year the associated image was published/featured), the designer of the apparel item, the brand of the apparel item.”
 As per claim 5, Sewak and Swinson teach all the limitations of claim 1. 
In addition, Sewak teaches:
wherein the processor is further configured to execute the computer-readable instructions to normalize each of the pairs of identified similar styles to achieve substantially similar sales potential for the identified similar styles of each pair; Sewak 0017, 0047-0066: “the F-score is a fashionability score of a product (i.e., a particular fashion design) within a category and subcategory of fashion products. In embodiments, the F-score is determined using cognitive analysis of fashion trends and associated fashion data including but not limited to social media, eCommerce data, and omni-channel retail data. For example, the F-score may be determined based in part on cognitive analysis of positive and negative data …0020: cognitively and interactively designs targeted clothing (e.g., fashion designs) based on a cognitive fashionability score (F-Score) and targeted price of a required product for any given fashion sub-category. Embodiments include a mechanism to predict the likely sales of such a designed fashion product, the interaction effects of the same on existing products in the subcategory and within a particular F -Score range, and the optimal design components that should be part of the product…0078-0081: the F -score may indicate a measure of consumer value, a measure of consumer popularity, a measure of how closely the object conforms to a particular style or pattern, (e.g., a modern style score, a vintage style score, etc.), a measure of how profitable the object is for a seller, a measure of trendiness, etc. In embodiments, the F -score may be generated based on sales data, a rules engine that defines the scores based on product attributes, consumer/critic feedback ratings and narratives from social media and/or other platforms, etc. As described herein, each portion or sub-category of a fashion product may include a set of F -scores.” 
 As per claim 9, Sewak and Swinson teach all the limitations of claim 1. 
In addition, Sewak teaches:
wherein the processor is further configured to execute the computer-readable instructions to access a plurality of fashion images of a top wear, a bottom wear, foot wear, bags, or combinations thereof available for sale on an online ecommerce platform;  Sewak 0015, 0048: “a fashion design refers to a visual representation of a fashion product, such as a piece of clothing, such as a shirt, blouse, dress, gown, pant, hat, glove, shoe, etc… F-scores may be generated for each portion of a fashion product (e.g., a fashion score for the torso section of a shirt, and another score for the sleeves of the shirt, etc.). As an example, the F-scores may be based on customer and/or critic comments that indicate that certain color/pattern combinations are more desirable than others.”
 As per claim 13, the claim limitations recite similar limitations as recited in claim 1, and thus the same logic, rationale, and rejection are applied. The difference between the claims are directed to the following limitations recited in claim 13: 
define normalizing parameters associated with each of the merchandising features of each of the pairs to account for merchandising and brand bias on sellability of the fashion products; define a pricing model for each training set using the merchandising features, sales data and the normalizing parameters associated with the merchandising features for each training set; 
Also taught by Sewak 103: “Aspects of the invention also use the F-score and price elasticity data in determining the gaps at step 435. For example, as described at step 433, the system may obtain group level price range, average price and elasticity for fashion products at each F-Score group at different price points. Fashion sales quantity estimate is a complex function of price, perceived luxury, and fashion designer's perception, in addition to the fashion perception of the fashion design. A particular fashion design may sell very well at a given at given price and may sell poorly at a different price. Some fashion designs even sell better at higher prices than at lower prices. Another example or price elasticity is illustrated in that a fashion design may sell better under the brand name of one designer compared to the exact same fashion design offered under the brand name of another designer
 As per claim 14, Sewak and Swinson teach all the limitations of claim 13. 
In addition, Sewak teaches:
wherein the processor is further configured to execute the computer-readable instructions to: generate a sellability prediction model using the one or more training sets based upon the merchandising features, the normalizing parameters associated with the merchandising features and the sales potential; estimate sales potential of a plurality of new styles using the sellability prediction model;  
Sewak 0019-0020: “the system may optimize the new fashion designs that fill the identified gaps based in part on predicted profitability of the new designs and how the new designs affect other fashion products… there is a system and method that cognitively and interactively designs targeted clothing (e.g., fashion designs) based on a cognitive fashionability score (F-Score) and targeted price of a required product for any given fashion sub-category. Embodiments include a mechanism to predict the likely sales of such a designed fashion product…0056:  analyzing pricing data in relation to the determined F-scores. For example, as described in greater detail with respect to steps 420-435 of FIG. 4B, the gap identification at step 310 may include analyzing: price range, average price, and price elasticity for each F-Score group at different price points; determining interaction effect and part partial correlation between all F-Score groups...0081-0082: implementations of the invention include a mechanism to predict the likely sales of such a designed fashion product…0081: Steps 427-429 illustrate determining correction factors and revised forecasts for each F-score group from step 423 based in part on pricing and sales concerns of a fashion retailer. In embodiments, at step 427 the fashion design automation server 220 may obtain sales trends of each F-Score group.”
 Claim 15, the claim limitations recite similar limitations as recited in claim 2 above, and thus the same logic, rationale, and rejection are applied.
 Claim 16, the claim limitations recite similar limitations as recited in claim 4 above, and thus the same logic, rationale, and rejection are applied.
 Claim 19 is directed to the method for performing the method of claim 13 above.  Since Sewak and Swinson teach the method, the same art and rationale apply. 
 Claim 20 is directed to the method for performing the method of claim 14 above.  Since Sewak and Swinson teach the method, the same art and rationale apply. 
 Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200005087 (hereinafter “Sewak”) et al., in view of U.S. Patent 8458012 to (hereinafter “Swinson”) et al., in further view of U.S. PGPub 20140324521 to (hereinafter “Mun”) et al.
 As per claim 10, Sewak and Swinson teach all the limitations of claim 1. 
Sewak and Swinson may not explicitly teach the following. However Mun teaches:
wherein the processor is further configured to execute the computer-readable instructions to generate recommendations for top selling fashion products and to facilitate assortment planning of the fashion products based upon the estimated sales potential of new fashion styles; Mun 0008: “analyze sales- and risk-level trends of said one or more sales sales performance data elements can be plotted over time; forecast changes in said sales and risk levels of said one or more sales performance data elements, wherein said sales- and risk-level trends are evaluated to provide a predictive analysis of future sales- and risk-level change of said one or more sales performance data elements; recommend one or more sales performance enhancement programs based on said sales- and risk-level trends and said predictive analysis of future sales- and risk-level change, wherein each of one or more sales performance enhancement programs are evaluated for statistical effectiveness …0203: “Portfolio Optimization section, the individual Options can be modeled as a portfolio and optimized to determine the best combination of projects for the portfolio. In today's competitive global economy, companies are faced with many difficult decisions. These decisions include allocating financial resources, building or expanding facilities, managing inventories, and determining product-mix strategies … the optimization methodology finds the best combination or permutation of decision variables (e.g., which products to sell or which projects to execute) in every conceivable way such that the objective is maximized (e.g., revenues and net income…claim 1: “recommend one or more sales performance enhancement programs based on said sales
Sewak, Swinson, and Mun are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sewak and Swinson with the aforementioned teachings from Mun with a reasonable expectation of success, by adding steps that allow the software to recommend data with the motivation to more efficiently and accurately organize and analyze data [Mun 0203].
 As per claim 11, Sewak, Swinson, and Mun teach all the limitations of claim 10. 
In addition, Mun teaches:
wherein the processor is further configured to execute the computer-readable instructions to rank the fashion styles based upon the estimated sales potential; Mun 0239: “According to an embodiment of the present invention, FIG. 63 shows the Sales Ranking 363 analysis where, similar to before, the group level, dataset, and date settings 364 are first set, and the results are shown 365 and ranked according to the user's settings, where these settings can be saved and retrieved as usual. The results are also shown visually as bubble charts (the bubble chart's settings can be changed by selecting which KPI to chart on both the axes and as the bubble size 364) and Pareto charts 366.”
Sewak, Swinson, and Mun are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Mun 0239].
 As per claim 12, Sewak, Swinson, and Mun teach all the limitations of claim 10. 
In addition, Mun teaches:
wherein the processor is further configured to execute the computer-readable instructions to predict likeability and sellability of a plurality of fashion styles listed on one or more e-commerce platforms; Mun 0008: “analyze sales- and risk-level trends of said one or more sales performance data elements, wherein in patterns of change in sales and risk levels for said one or more sales performance data elements can be plotted over time; forecast changes in said sales and risk levels of said one or more sales performance data elements, wherein said sales- and risk-level trends are evaluated to provide a predictive analysis of future sales- and risk-level change of said one or more sales performance data elements; recommend one or more sales performance enhancement programs based on said sales- and risk-level trends and said predictive analysis of future sales- and risk-level change, wherein each of one or more sales performance enhancement programs are evaluated the analysis and prediction of sales performance, sales goals, and risk.”
Sewak, Swinson, and Mun are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sewak and Swinson with the aforementioned teachings from Mun with a reasonable expectation of success, by adding steps that allow the software to predict data with the motivation to more efficiently and accurately organize and analyze data [Mun 0239].
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunt; Herbert Dennis. DATA VISUALIZATION APPLICATION, .U.S. PGPub 20080288889
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683